
	
		III
		111th CONGRESS
		2d Session
		S. RES. 664
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Sanders (for
			 himself, Ms. Stabenow,
			 Mr. Brown of Ohio,
			 Mr. Harkin, Mr.
			 Whitehouse, Mr. Inouye,
			 Mr. Feingold, Mrs. Boxer, Mr.
			 Akaka, Mrs. Gillibrand,
			 Ms. Mikulski, and
			 Mr. Lautenberg) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate in
		  opposition to privatizing Social Security, raising the retirement age, or other
		  similar cuts to benefits under title II of the Social Security
		  Act.
	
	
		Whereas Social Security is America’s most successful and
			 reliable retirement program and continues to serve Americans well;
		Whereas Social Security is not in crisis or going bankrupt
			 and has been running surpluses for the last quarter-century;
		Whereas Social Security, which currently has a
			 $2,600,000,000,000 surplus, has not contributed a dime to the Federal budget
			 deficit or national debt, and benefit cuts should not be proposed as a solution
			 to reducing the Federal deficit;
		Whereas for 75 years, through good times and bad, Social
			 Security has succeeded in protecting working persons and their families from
			 precipitous drops in household income because of lost wages;
		Whereas Social Security has kept millions of Americans out
			 of poverty, including senior citizens, widows, and disabled and dependent
			 children whose parents have died, become disabled, or retired;
		Whereas before President Franklin Roosevelt signed the
			 Social Security Act into law on August 14, 1935, approximately half of the
			 senior citizens in America lived in poverty, while less than 10 percent of
			 seniors presently live in poverty;
		Whereas more than 53,000,000 Americans receive Social
			 Security benefits, including 36,500,000 retirees and their spouses, 8,200,000
			 disabled persons and their spouses, 4,500,000 surviving spouses of deceased
			 workers, and 4,300,000 dependent children;
		Whereas according to the Congressional Budget Office, even
			 if no changes are made to the Social Security program, full benefits will still
			 be available to every recipient until 2039, with enough funding remaining after
			 that date to pay about 80 percent of promised benefits;
		Whereas seniors have put in a lifetime of hard work,
			 helping to make our economy grow and make our Nation great, and they deserve a
			 dignified and secure retirement;
		Whereas Social Security provides the majority of income
			 for two-thirds of the elderly population in the United States, with
			 approximately one-third of elderly individuals receiving nearly all of their
			 income from Social Security;
		Whereas proposals to privatize Social Security would
			 jeopardize the retirement security of millions of Americans by relying on the
			 ups-and-downs of the volatile stock market to provide benefits;
		Whereas Social Security benefits have already been cut by
			 13 percent, as the Normal Retirement Age was raised in 1983 from 65 years of
			 age to 67 years of age by 2022;
		Whereas the physical demands of a job differ from industry
			 to industry and, on average, the longevity of the lives of individuals differ
			 significantly according to their level of income, education, and access to
			 health care;
		Whereas 45 percent of workers who are 58 years of age or
			 older are in jobs that are physically demanding or have difficult working
			 conditions;
		Whereas raising the retirement age is especially
			 burdensome to African-American, Latino, and older low-income workers;
		Whereas according to data from the Bureau of Labor
			 Statistics, in April 2010, the job market for Americans 55 years of age and
			 older was one of the worst on record;
		Whereas Social Security benefits for retirees currently
			 average a modest $14,000 a year, with the average for women receiving benefits
			 being less than $12,000 per year; and
		Whereas according to the Social Security Administration,
			 raising the retirement age for future retirees would reduce benefits by 6
			 percent to 7 percent for each year that the Normal Retirement Age is raised
			 under Social Security: Now, therefore, be it
		
	
		That it is the sense of the Senate to
			 reaffirm our commitment to the Social Security program, one of the greatest
			 legislative accomplishments in the history of our Nation, without privatizing
			 Social Security, raising the Normal Retirement Age, or other similar cuts to
			 benefits under title II of the Social Security Act.
		
